• .:T#L1 TALe.                  GcS--)                                  klak*ILED
                                  Pce0) --t.                                         08/06/2021
                                                                                     08/31/2021

                                                                      F LL, L_:_,L
                                                                               r- Bln     Greenwood
                                                                                   IMC THE SUPREME COURT
                                                                                    ^ ATE OF MONTANA
                                                                                 Case Number: OP 21-0388

                 I cii0 (-e                                            AUG 0 6 2021
                                                                    Bovven
                                                                             Greenwood
                                                                  Glen< of Supren--:
                                                                     Statia c‘t      Court

                                                                  P-0J
                                                                                 at   a

                                       07\--


                 SO        it( t-e)A- e              cts
                     C-1 g;Gd    W14/.3C-1
                                                           P - (-3')
                                             Sit/V1-1 0/0 .1,1)


                                     cA_       Se\rui,e_e_ P-0)


                  ofy /1110 (.1\qati-rt-s
                                                                                           )
                                                           4Iv. S-1_
                                                         Cgs•e /00


                                                           \ki-F;             0._S%                     614



                                            o\c-     AlgtUd          Mt (-6
                 5;r- .414-&6--.)-72sq .e5
              L 6yd                1 ->c
4-kive 1Q s                                           c-He-..    9      0(10-kolJ                       •2SU
                                                       Cocc-e_          to,k.), (76- .                   Rc(f

                                   isj                                        4-4 attc_ 71-
                       ,                      rj       41'1E. ;         622

     Alvt‘e., Co 0 4".
                                                1-        s„A                 1/ Q.c
                                 IL, (4.
caki           pe-Ai                                     ir-13     9'          1 -751. tviu
                                                                                   (1-/- -al

                                         R9-1 1-tir tei/ct _ ,//6/1* Nrs (I -AAA/64         ) (41.)
     ce)q-A.

                                             44-1                      q5
(%     S                                    h
                               inc l s CE-A - t; i)       a)                  oe

 7110-4)a,€) -1-to CriSfivtl's S ,
                                                         66-e_5                    0)          e',C4-- OL:9
               TT- 411--e_. Ci
                                                                  ieS: .1\r!' d                (sx--4
                           i       4-)VbA.A.--
           '(. 2)/-)

                  SiAie              becep,A4t-e
                           S                             Cc,c-C_-

           "Lieefif q.        71-cs /41c                                                   ca,u
       Alia tick!        /cc)       "Me-                                           / 5 b.e., )
(1,sat, qikfu,s1 AksQ ;,k) CQ5c A DC
 itfCc r\LO-etue G5e_ LAS                                                               Ailf-e_   it.)

            3g--4-11c2tC1               C.TozkelQ    1   99(6,
                  lAve__                         cact\r-1--                       A
         qcs-,_ss                                         ,           (Lik-t72,62 .
                  fklvi)       Ccvx    f-A-                   (j

                 CNEArA.-                     bse. 140J q\Dt€
Cetcye                                         explgo.e(A,                     6-) c)       q S-('--tte)
                      Cq.             qivd.     CYA q


               RQ \,)(,,\         (;.,\-\_,,,AA, /4- /c.:0--k- licam..3 mt.
                                  'ke_p„A 10 AAit,,e: Coe_c\rV s
41,0,- 4)(14-) c\--n
               tis\a,-V                          p
                                                                   .\`S

       0 ,13               _ 9‘A / 93?)              qics---              t,
                                                                                             ki
           /10                          S.Autai 3g a 111*-v.) 0-c5;f1/4J

CYLA       t-7/ 90 ?‘ ( Ma; eArs
     \
iifj%) ,0                  Dc,).5gAs Fk)
                                                                    /616`140,,,c;
 4u C0p,9                   /06. -,--/.5
      Cc's-0C     IC( C)%             Cikid              Att-to



                (layd                    As L
                                          itLikt\c__:c                          /Lb 14'Giec
N     . ft714         'k       be_ kecA hs                                   stc_fJ3 CiLio &att_
Caa                         1)1-e-   of-k.)          12QC-                  t toikislct-u
                c4-           cuA
 Ave_                                                                          4-3 dac-e___
                ActtiQA)                           ii c
                                              01,i ivt.t              (A e tql-c±75 kLic,
                  ./44iteL24/fritc-J,..4-- 6werev lAve- "
                   t' oe,   fif05.Es          eteucLr A\\A, AcKAwc9
  ca;Jck IN(42\-. /L)
            rt.c.ek;                    (;,4e_              yo




                                                                               et

                                                                         Atka
                                                     Ll          Sco
                                                               Cosi3)ro-,c4cis
                                                              11/              s-c?) 6179
                 /1                                                                fr/
          Az,A   <    'y_            l   Al 5
                      -14) PA(3 -SQX6)   0_57
,S6-4,/e7V- 'A- '1b0/1
                            frsr41-7
                              () 4,5 1 17/                    07,11

                                                )C-.71)0     '9V


                                                             FroEj



                      /0/2/7— 0 -.--)‘_5                   Ici.v
                                  /oh /06) )(c,g
                            S,,itprms 9-p-ory
                                         wil/v               -70)

                             n'TY,N1 n't
                                         r,       2
          !      1,q14 -s, r)                                         1,0\--c9sit
                                                                                  )J°
-Thr_zh
      TERRY HALPIN
                                                          (406) 256-2851 - Civil Division
      CLERK OF THE DISTRICT COURT
                                                          (406) 256-2860 - Criminal Division
                                                          (406) 256-2995- Fax
                                                          RO. Box 35030
                                                          BILLINGS, MT 59107-5030


 June 21, 2021



 Lloyd Maier #21995

 50 Crossroads Drive

Sheiby, ivit 59474

RE:      DJ 1980-29

Dear Mr. Maier:

Enclosed please find your original Motion To Dismiss as unfiled. l am returning this document to you as
our research department cannot find a DJ matter under name, nor under the above case number. The
only case numbers for Yellowstone County that we can find is DC 1990-221, DC 1991-122 and DC 1991-
51.



Sincerely,




Robyn Schierholt, Supervisor

13th Judicial District Court
                                      Ext-vbj                  4 -11

      TERRY HALPIN
                                                           (406) 256-2851 - Civil Division
      CLERK OF THE DISTRICT COURT
                                                           (406) 256-2860 - Criminal Division
                                                           (406) 256-2995- Fax
                                                           P.O. Box 35030
                                                           BILLINGS, MT 59107-5030


 July 7, 2021




 Lloyd Maier #21995

 50 Crossroads Drive

 Shelby, MT 59474



 Dear Mr. Maier:

Thank you for your letter regarding the DJ matter. Our research department cannot locate a DJ file on
record for you, we have no record of DJ 1980-29 on file. We cannot file your Motion To Dismiss if we do
not have record of the DJ case. It is a possibility that the case file was destroyed long ago as Juvenile
matters get sealed as of the age of 18, and then are destroyed after the statutory time period for
retaining them as expired.



Sincerely,




Robyn ScRierholt, Supervisor

13' Judicial District Court
                             Ektr‘; \f):"      B
 Lloyd Maier #21995
 50 Crossroads Drive
 Shelby, MT 59474




   MONTANA THIRTEENTH JUDICIAL DISTRICT COURT, YELLOWSTONE COUNTY


 STATE OF MONTANA,                          Cause No. DJ-1980-29

       Plaintiff,
                                      MOTION TO DISMISS PURSUANT
 vs.                                  TO MONT. CODE ANN. §46-18-204

 LLOYD SCOTT MAIER,

       Defendant.


       COMES now the Defendant, Lloyd Scott Maier, pro se, and

moves the Court for DISMISSAL of the charge in the above cause

pursuant to Mont. Code Ann. § 46-18-204(a). Defendant shows

cause by the following brief.

                                 BRIEF

       In 1980, Defendant was sentenced to three and a half (3.5)

years deferred for one count of Burglary in violation of Mont.

Code Ann. § 45-6-204.

       Defendant has successfully completed the deferred period

without incident or revocation.

       Mont. Code Ann. § 46-18-204 provides:

"(1) Whenever the court has deferred the imposition of sentence
 and after termination of the time period during which imposition
 of sentence has been deferred or upon termination of the time
 remaining on a deferred sentence under 46-18-208:
    (a) for a felony conviction, the court shall strike the
        plea of guilty or nolo contendere or the verdict of
        guilty from the record and order that the charge or
        charges against the defendant be dismissed provided
        that a petition for revocation under 46-18-203 has not
        been filed; ..."



                             Page 1 of 2
                               CONCLUSION

    WHEREFORE, the Defendant respectfully requests the Court

strike the plea of guilty from the record and order the charge

DISMISSED.



             Dated this 422T:day of     RV         2021.



             By:    ,
                   Lloyd   cott Maier, Defendant



                      CERTIFICATE OF SERVICE
I, Lloyd Scott Maier, hereby certify that I have served upon
the Yellowstone County Attorney a true and correct copy of the
foregoing MOTION TO DISMISS PURSUANT TO MONT. CODE ANN. §46-18-204
via U.S. Mail on the above date.

County Attorney
Yellowstone County
217 N. 27th Street
Billings, MT 59107




                              Page 2 of 2